Citation Nr: 1626460	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for left cubital tunnel and left carpal tunnel syndrome.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) specifically claimed as secondary to asbestos exposure.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 12, 2013. 

6.  Entitlement to a rating in excess of 70 percent for PTSD from November 12, 2013.

7.  Entitlement to a total rating due to individual unemployability (TDIU) prior to November 12, 2013.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from April 1966 to April 1968, including combat service in the Republic of Vietnam for which he received a Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated February 2010, April 2013, and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2015, the Veteran was scheduled for a travel board hearing before the Board.  In a letter dated February 2015, the Veteran withdrew his request for a Board hearing in writing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for left wrist median nerve cubital or carpal tunnel syndrome, entitlement to service connection for COPD, entitlement to a higher evaluation for PTSD, and entitlement to an earlier effective date for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is related to service. 

2.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).
 
 2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Hearing Loss and Tinnitus

The Veteran asserts that his currently diagnosed hearing loss and tinnitus is due to acoustic trauma incurred in service.  For instance, the Veteran has asserted that exploding mortar rockets caused his current hearing loss.  See September 2010 VA treatment note.  The Veteran is currently diagnosed with hearing loss as defined by VA regulations.  See November 2009 VA audiology examination report.   The VA examiner also diagnosed the Veteran with recurrent tinnitus.  Id.  Thus, the first prong of service connection has been satisfied for both hearing loss and tinnitus.  

In March 2016, the Board requested an expert medical opinion regarding the etiology of the Veteran's currently diagnosed bilateral hearing loss and tinnitus.  The expert opined that these disabilities were, at least in part, attributable to acoustic trauma experienced in service.  As such, the opinion established the second and third prongs of service connection for bilateral hearing loss and tinnitus.  As such, service connection for these disabilities is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required to adjudicate the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In VA treatment notes dated April 2010 and December 2010, the Veteran stated that he was in receipt of Social Security Disability Insurance (SSDI) benefits.  On remand, these records should be obtained.  Updated VA treatment notes should also be associated with the claims file.   Lastly, the RO should invite the Veteran to submit lay statements from himself and others regarding any treatment of or complaints regarding the claims being remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and attempt to obtain any records pertinent to the Veteran's application (whether awarded or denied) for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

2.  Associate outstanding VA treatment notes with the claims file.

3.  Invite the Veteran to submit lay evidence from himself and from other individuals who have first-hand knowledge regarding any in-service and post-service treatment for and symptoms of his left cubital/carpal tunnel syndrome, COPD as well as the impact of his psychiatric disability on his ability to obtain and retain gainful employment. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Afford the Veteran a VA psychiatric examination.  All necessary tests should be conducted.  In addressing the severity of the Veteran's psychiatric disability, the examiner should comment on the impact of the Veteran's psychiatric disability on his ability to obtain and retain substantially gainful employment.

5.  Then after conducting any further development, to include affording the Veteran further VA examinations, if necessary, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


